DETAILED ACTION
This action is in response to a correspondence filed on 04/23/2021.
Claims 4-5, 8-9, 12, 15, 18 and 20 are cancelled.
Claims 1-3, 6-7, 10-11, 13-14, 16-17 and 19 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Based on the remarks filed by the Applicant on 04/23/2021 and the amendments made to independent claims 1, 10 and 16, the claims are deemed in condition for allowance because they recite novel features and a technical solution for multi-user interface media streaming. More specifically, the claims have been amended to recite a method comprising archiving a previously streamed multimedia broadcast comprising multimedia data captured of an inactive user with an inactive user computing device, and in response to a request from a fourth user to receive a broadcast feed interface, automatically generating the broadcast feed interface for the fourth user, wherein the broadcast feed comprises a plurality of multimedia posts, among them a third multimedia post comprising a third display area configured to display the previously streamed multimedia broadcast in response to a determination that the inactive user is not currently streaming a live multimedia broadcast, and wherein each of the plurality of multimedia posts that are associated with a live multimedia broadcast comprises, when presented to a fourth user, a join button such that the fourth user may request to participate in the live multimedia broadcast associated with the multimedia post. Simply put, the present amendment require providing, in response to a request from a fourth user, a broadcast feed interface configured to display a plurality of display areas showing multimedia posts from a plurality of contacts identified to be associated with the fourth user, and wherein the generated broadcast feed interface displays Bieselt et al. (US 20140160223), Thapa (US 20150022625), Bush et al. (US 9,584,834) and Gresta (US 20130312041). The cited prior arts are silent with respecting to disclosing, when considered alone or as a combination, a specific process for generating a broadcast feed interface for a user such that the broadcast feed interface display dynamic multimedia broadcast content and static multimedia broadcast content as required by the claim. Additionally, when considering the invention as a whole, combining the cited reference to form the claimed invention as disclose would require impermissible hindsight. Accordingly, the claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659.  The examiner can normally be reached on M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949.  The fax phone number for the organization where this application or proceeding is assigned is (571) 270-4659.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        





/AFTAB N. KHAN/Primary Examiner, Art Unit 2454